DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase “slow scanner optically coupled to the mirror” is unclear.  In the claims and specification does not specify what is a slow scanner and since this is optically coupled to the mirror, the only information which is related from the specification and claims is the scanning mirror.  For examination, the phrase will be interpreted as a scanning mirror.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 10, 12, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji et al. US 20060039059 (hereinafter Ji).
Regarding claim 1, Ji teaches 
	a projector system in a head mounted display (HMD) (figures 1-8; paragraph [0008] teaches a high-resolution projection display system using laser scanning, a head-mount type display) comprising,
	a microscopic mirror (micro mirror 6);
	a microelectromechanical system (MEMS) (as shown in figure 4 which is the entire device including 6; paragraph [0044]) coupled to the microscopic mirror (6), wherein the MEMS (as shown in figure 4) is configured to tilt the mirror (6) at a varying scan angle in a first periodic fashion along a single scanning axis (as shown in figure 3 the inner arrow rotate of 6);
	a rotary platform (rotational direction 15 of the galvanic mirror 5; paragraph [0039] teaches the micro mirror 6 performs rotational motion in two axes in which the rotational direction 18 of the micro mirror 6 is coupled with the rotational direction 15 of the galvanic mirror 5) coupled to the microscopic mirror (6), wherein the rotary platform (15) is configured to rotate the microscopic mirror (6) about a rotation axis in a second periodic fashion (as shown in figure 3 the outer arrow rotate); and
	a light emitter (light source 1) configured to direct light into the mirror (6; paragraph [0039] teaches a beam emitted from the light source 1 passes through an optical system 2, is reflected by the micro mirror 6), wherein the light emitter (1) is configured to be modulated based on the position of the microscopic mirror (6) due to the microscopic mirror (6) being tilted along the scanning axis and rotated about the rotary axis (paragraph [0039] teaches the micro mirror produces a two-dimensional region is scanned in a raster manner and paragraph [0040] teaches it reciprocates at a predetermined velocity according to the number of scanned pixels; rotation direction is shown in figure 3).
Regarding claim 3, Ji teaches the projector system (figures 1-8; paragraph [0008] teaches a high-resolution projection display system using laser scanning, a head-mount type display) of claim 1, wherein the first periodic fashion and the second periodic fashion (rotation arrows located near 5 and 6 as shown in figure 3) are selected to be harmonically disparate (paragraph [0040] teaches the galvanic mirror reciprocates 60 times per second. In contrast, the micro mirror 6 reciprocates at a predetermined velocity according to the number of scanned pixels.).
Regarding claim 4, Ji teaches the projector system (figures 1-8; paragraph [0008] teaches a high-resolution projection display system using laser scanning, a head-mount type display) of claim 1, wherein the first periodic fashion and the second periodic fashion (rotation arrows located near 5 and 6 as shown in figure 3) are selected to have a predetermined phase shift between the first periodic fashion and the second periodic fashion to produce subscans of the projector system (paragraph [0040] teaches the galvanic mirror reciprocates 60 times per second. In contrast, the micro mirror 6 reciprocates at a predetermined velocity according to the number of scanned pixels. Note: that since the completed periods and peaks are different, the x axis is considered as the time on the first and second therefore there is a phase shift between the first and second).
Regarding claim 8, Ji teaches the projector system (figures 1-8; paragraph [0008] teaches a high-resolution projection display system using laser scanning, a head-mount type display) of claim 1, wherein an orientation of the rotation axis (rotation of 15) is configured to be modulated with respect to the scanning axis (axis of 6; paragraph [0044] teaches figure 4 which is 6 in figure 3, the micro mirror manufactured using Micro-Electro-Mechanical System (MEMS) technology or a micro-machining functions as a scanner that modulates the light path of reflected light in such a way that the mirror plate 201, on which a reflection surface is formed, performs high-speed rotational motion in predetermined directions 210.).
Regarding claim 10, Ji teaches a method of projecting an image in a head mounted display (HMD) (figures 1-8; paragraph [0008] teaches a high-resolution projection display system using laser scanning, a head-mount type display), the method comprising,
outputting light from a light emitter (light source 1); 
directing the light (paragraph [0039] teaches a beam emitted from the light source 1 
passes through an optical system 2, is reflected by the micro mirror 6) into a microscopic mirror (micro mirror 6); 
using a microelectromechanical system (MEMS) (as shown in figure 4 which is the entire device including 6; paragraph [0044]) coupled to the microscopic mirror (6), tilting the mirror (6) at a varying scan angle in a first periodic fashion along a single scanning axis (as shown in figure 3 the inner arrow rotate of 6); 
using a rotary platform (rotational direction 15 of the galvanic mirror 5; paragraph [0039]
teaches the micro mirror 6 performs rotational motion in two axes in which the rotational
direction 18 of the micro mirror 6 is coupled with the rotational direction 15 of the galvanic mirror 5) coupled to the microscopic mirror (6), rotating the microscopic mirror (6) about a rotation axis in a second periodic fashion (as shown in figure 3 the outer arrow rotate);
 	and modulating the light from the light emitter (1) based on the position of the microscopic mirror (6) due to the microscopic mirror (6) being tilted along the scanning axis and rotated about the rotary axis (paragraph [0039] teaches the micro mirror produces a two-dimensional region is scanned in a raster manner and paragraph [0040] teaches it reciprocates at a predetermined velocity according to the number of scanned pixels; rotation direction is shown in figure 3).
Regarding claim 12, Ji teaches the method (figures 1-8; paragraph [0008] teaches a high-resolution projection display system using laser scanning, a head-mount type display) of claim 10 further comprising selecting the first periodic fashion and the second periodic fashion (rotation arrows located near 5 and 6 as shown in figure 3) to be harmonically disparate (paragraph [0040] teaches the galvanic mirror reciprocates 60 times per second. In contrast, the micro mirror 6 reciprocates at a predetermined velocity according to the number of scanned pixels.).
Regarding claim 13, Ji teaches the method (figures 1-8; paragraph [0008] teaches a high-resolution projection display system using laser scanning, a head-mount type display) of claim 10, further wherein the first periodic fashion and the second periodic fashion (rotation arrows located near 5 and 6 as shown in figure 3) are selected to have a predetermined phase shift between the first periodic fashion and the second periodic fashion to produce a predetermined number of subscans (paragraph [0040] teaches the galvanic mirror reciprocates 60 times per second. In contrast, the micro mirror 6 reciprocates at a predetermined velocity according to the number of scanned pixels. Note: that since the completed periods and peaks are different, the x axis is considered as the time on the first and second therefore there is a phase shift between the first and second).
Regarding claim 17, Ji teaches the method (figures 1-8; paragraph [0008] teaches a high-resolution projection display system using laser scanning, a head-mount type display) of claim 10 further comprising, modulating an orientation of the rotation axis (rotation of 15) with respect to the scanning axis (axis of 6; paragraph [0044] teaches figure 4 which is 6 in figure 3, the micro mirror manufactured using Micro-Electro-Mechanical System (MEMS) technology or a micro-machining functions as a scanner that modulates the light path of reflected light in such a way that the mirror plate 201, on which a reflection surface is formed, performs high-speed rotational motion in predetermined directions 210.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 9, 11, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. US 20060039059 (hereinafter Ji) as applied to claims 1 and 10 above, and further in view of Saeedi et al. US 20130016413 (hereinafter Saeedi), of record, see Information Disclosure Statement dated 10/16/2020.
Regarding claim 2, Ji teaches the invention as set forth above but is silent regarding the mirror is biased about the scanning axis such that tilting the mirror in the first periodic fashion causes the mirror to be tilted with a larger maximum scan angle in one direction than in an opposing direction.	Saeedi teaches the projector system (figures 4, 5, and 6), wherein the mirror (215) is biased about the scanning axis such that tilting the mirror (215) in the first periodic fashion (arrows shown in figure 4 and 5) causes the mirror (215) to be tilted with a larger maximum scan angle in one direction than in an opposing direction (paragraph [0032] teaches the real-time feedback control can be used to dynamically adjust a bias position of scanning mirror 215 so that whole image 401 can be translated to track the movement of eye 120.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji, to use the mirror is biased about the scanning axis such that tilting the mirror in the first periodic fashion causes the mirror to be tilted with a larger maximum scan angle in one direction than in an opposing direction as taught by Saeedi, for the purpose of obtaining the complete information by obtaining the entire image in order to relay instructions regarding the movement of the eye (paragraph [0032]).
Regarding claim 6, Ji teaches the invention as set forth above but is silent regarding the projector system is configured for use in a binocular head mounted display (HMD) system.
Saeedi teaches the projector system (figures 4, 5, and 6), wherein the projector system is configured for use in a binocular (interpreted as adapted for or used for both eyes) head mounted display (HMD) system (figure 8; paragraph [0016] teaches a head mounted display). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji, to use the projector system is configured for use in a binocular head mounted display (HMD) system as taught by Saeedi, for the purpose of enlarging the area of the eyebox so to have larger viewable range of locations (paragraph [0024]).
Regarding claim 7, Ji teaches the invention as set forth above but is silent regarding the rotation axis is perpendicular to the scanning axis.
Saeedi teaches the projector system (figures 4, 5, and 6), wherein the rotation axis (R1) is perpendicular to the scanning axis (optical paths 250 and 255 and R2; paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji, to use the rotation axis is perpendicular to the scanning axis as taught by Saeedi, for the purpose of enlarging the area of the eyebox so to have larger viewable range of locations (paragraph [0024]).
Regarding claim 9, Ji teaches the invention as set forth above but is silent regarding a slow scanner optically coupled to the mirror and configured to adjust a location of a high-resolution portion of an image.
Saeedi teaches the projector system (figures 4, 5, and 6), further comprising a slow scanner optically coupled to the mirror (6) and configured to adjust a location of a high-resolution portion of an image (paragraph [0026] and [0023] teaches the whole image 201 is projected onto scanning mirror 215, which reflects whole image 201 towards (or into) light bending optics 230, which deliver whole image 201 to eye 120. Scanning mirror 215 is physically mounted to an actuator 220, which is controlled by scanning controller 225. Under control of scanning controller 225, whole image 201 can be scanned across the eye 120 via physically adjustments to the position of scanning mirror 215. Repetitiously scanning whole image 201 across multiple different locations results in an eyebox area 240 that is larger than the whole image 201 itself.).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the system of Ji, to use a slow scanner optically coupled to the mirror and configured to adjust a location of a high-resolution portion of an image as taught by Saeedi, for the purpose of increasing the eyebox area relaxes the optical alignment constraints between eye bending optics and the user’s eye, leading to an overall improvement in the user’s experience (paragraph [0023]).
Regarding claim 11, Ji teaches the invention as set forth above but is silent regarding wherein the mirror is biased about the scanning axis such that tilting the mirror in the first periodic fashion causes the mirror to be tilted with a larger maximum scan angle in one direction than in an opposing direction.
Saeedi teaches the method (figures 4, 5, and 6), wherein the mirror (215) is biased about the scanning axis such that tilting the mirror (215) in the first periodic (arrows shown in figure 4 and 5) fashion causes the mirror (215) to be tilted with a larger maximum scan angle in one direction than in an opposing direction (paragraph [0032] teaches the real-time feedback control can be used to dynamically adjust a bias position of scanning mirror 215 so that whole image 401 can be translated to track the movement of eye 120.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ji, to use the mirror is biased about the scanning axis such that tilting the mirror in the first periodic fashion causes the mirror to be tilted with a larger maximum scan angle in one direction than in an opposing direction as taught by Saeedi, for the purpose of obtaining the complete information by obtaining the entire image in order to relay instructions regarding the movement of the eye (paragraph [0032]).
Regarding claim 15, Ji teaches the invention as set forth above but is silent regarding the method is performed in a binocular head mounted display (HMD) system.
Saeedi teaches the method (figures 4, 5, and 6) comprising, wherein the method is performed in a binocular (interpreted as adapted for or used for both eyes) head mounted display (HMD) system (figure 8; paragraph [0016] teaches a head mounted display). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ji, to use the method is performed in a binocular head mounted display (HMD) system as taught by Saeedi, for the purpose of enlarging the area of the eyebox so to have larger viewable range of locations (paragraph [0024]).
Regarding claim 16, Ji teaches the invention as set forth above but is silent regarding the rotation axis is controlled to be perpendicular to the scanning axis.
Saeedi teaches the method (figures 4, 5, and 6), wherein the rotation axis (R1) is controlled to be perpendicular to the scanning axis (optical paths 250 and 255 and R2; paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ji, to use the rotation axis is controlled to be perpendicular to the scanning axis as taught by Saeedi, for the purpose of enlarging the area of the eyebox so to have larger viewable range of locations (paragraph [0024]).
Regarding claim 18, Ji teaches the invention as set forth above but is silent regarding reflecting light output from the mirror to adjust a location of a high-resolution portion of an image.
Saeedi teaches the method (figures 4, 5, and 6) further comprising, reflecting light output from the mirror (6) to adjust a location of a high-resolution portion of an image (paragraph [0026] and [0023] teaches the whole image 201 is projected onto scanning mirror 215, which reflects whole image 201 towards (or into) light bending optics 230, which deliver whole image 201 to eye 120. Scanning mirror 215 is physically mounted to an actuator 220, which is controlled by scanning controller 225. Under control of scanning controller 225, whole image 201 can be scanned across the eye 120 via physically adjustments to the position of scanning mirror 215. Repetitiously scanning whole image 201 across multiple different locations results in an eyebox area 240 that is larger than the whole image 201 itself.).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the method of Ji, to use reflecting light output from the mirror to adjust a location of a high-resolution portion of an image as taught by Saeedi, for the purpose of increasing the eyebox area relaxes the optical alignment constraints between eye bending optics and the user’s eye, leading to an overall improvement in the user’s experience (paragraph [0023]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. US 20060039059 (hereinafter Ji) as applied to claims 1 and 10, and further in view of Karman US 20080150936.
Regarding claim 5, Ji teaches the invention as set forth above but is silent regarding the projector system with varying pixel sizes in the image.
Karman teaches the projector system (figure 4), wherein the projector system is configured to change a point spread function of the light as a function of a field of view position in an image produced by the projector system to vary pixel sizes in the image (paragraph [0035] teaches the sizes of the pixels within a group are preferably selected so as to vary as a function of viewing angle. In the preferred arrangement, the pixel sizes increase with increasing viewing angle.).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the system of Ji, to use the projector system with varying pixel sizes in the image as taught by Karman, for the purpose of substantially equalizes the angular sizes of views so as to be independent of viewing angle and substantially normalizes the intensities of the views so to be independent of viewing angle (paragraph [0034]).
Regarding claim 14, Ji teaches the invention as set forth above but is silent regarding varying pixel sizes in the image.
Karman teaches the method (figure 4) further comprising, changing a point spread function of the light as a function of a field of view position in the image to vary pixel sizes in the image (paragraph [0035] teaches the sizes of the pixels within a group are preferably selected so as to vary as a function of viewing angle. In the preferred arrangement, the pixel sizes increase with increasing viewing angle.).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the method of Ji, to use the projector system with varying pixel sizes in the image as taught by Karman, for the purpose of substantially equalizes the angular sizes of views so as to be independent of viewing angle and substantially normalizes the intensities of the views so to be independent of viewing angle (paragraph [0034]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. US 20060039059 (hereinafter Ji) in view of Saeedi et al. US 20130016413 (hereinafter Saeedi), of record, see Information Disclosure Statement dated 10/16/2020.
Regarding claim 19, Ji teaches 
a system (figures 1-8; paragraph [0008] teaches a high-resolution projection display system using laser scanning, a head-mount type display) comprising,
output light from a light emitter (light source 1); 
direct the light (paragraph [0039] teaches a beam emitted from the light source 1 
passes through an optical system 2, is reflected by the micro mirror 6) into a microscopic mirror (micro mirror 6); 
using a microelectromechanical system (MEMS) (as shown in figure 4 which is the entire device including 6; paragraph [0044]) coupled to the microscopic mirror (6), tilt the mirror (6) at a varying scan angle in a first periodic fashion along a single scanning axis (as shown in figure 3 the inner arrow rotate of 6); 
using a rotary platform (rotational direction 15 of the galvanic mirror 5; paragraph [0039]
teaches the micro mirror 6 performs rotational motion in two axes in which the rotational direction 18 of the micro mirror 6 is coupled with the rotational direction 15 of the galvanic mirror 5) coupled to the microscopic mirror (6), rotate the microscopic mirror (6) about a rotation axis in a second periodic fashion (as shown in figure 3 the outer arrow rotate); 
and modulate the light from the light emitter (1) based on the position of the microscopic mirror (6) due to the microscopic mirror (6) being tilted along the scanning axis and rotated about the rotary axis (paragraph [0039] teaches the micro mirror produces a two-dimensional region is scanned in a raster manner and paragraph [0040] teaches it reciprocates at a predetermined velocity according to the number of scanned pixels; rotation direction is shown in figure 3).
Ji is silent regarding one or more processors; and one or more computer-readable media having stored thereon instructions that are executable by the one or more processors to configure the computer system to project an image in a head mounted display (HMD), including instructions that are executable to configure the system to perform instructions.
Saeedi teaches a system (figures 4, 5, and 6) comprising, 
one or more processors (paragraph [0034] teaches the functionality provide by control system 600, and its individual components, may be implemented entirely in hardware (e.g., application specific integrated circuit, field programmable gate array, etc.), entirely in firmware/software executing on a general purpose processor, or a combination of both); 
and one or more computer-readable media having stored thereon instructions that are executable by the one or more processors to configure the computer system (paragraph [0034]) to project an image in a head mounted display (HMD) (paragraph [0001], near-to-eye optical systems), including instructions that are executable to configure the system to perform instructions (figure 6 and paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the system of Ji, to use one or more processors; and one or more computer-readable media having stored thereon instructions that are executable by the one or more processors to configure the computer system to project an image in a head mounted display (HMD), including instructions that are executable to configure the system to perform instructions as taught by Saeedi, for the purpose of providing a system to control the operations of the system to perform as designed (paragraph [0034]).
Regarding claim 20, Ji teaches the system (figures 1-8; paragraph [0008] teaches a high-resolution projection display system using laser scanning, a head-mount type display), wherein the system to modulate an orientation of the rotation axis with respect to the scanning axis (paragraph [0039] teaches the micro mirror produces a two-dimensional region is scanned in a raster manner and paragraph [0040] teaches it reciprocates at a predetermined velocity according to the number of scanned pixels; rotation direction is shown in figure 3).
Ji is silent regarding the one or more computer-readable media further have stored thereon instructions that are executable by the one or more processors to configure.
Saeedi teaches the system (figures 4, 5, and 6), wherein the one or more computer-readable media further have stored thereon instructions that are executable (paragraph [0034]) by the one or more processors (paragraph [0034] teaches the functionality provide by control system 600, and its individual components, may be implemented entirely in hardware (e.g., application specific integrated circuit, field programmable gate array, etc.), entirely in firmware/software executing on a general purpose processor, or a combination of both).
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the system of Ji, to use the one or more computer-readable media further have stored thereon instructions that are executable by the one or more processors to configure as taught by Saeedi, for the purpose of providing a system to control the operations of the system to perform as designed (paragraph [0034]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872